       Case 4:19-cv-00035-RM-LAB Document 133 Filed 11/16/20 Page 1 of 9




 1   Victoria Lopez – 330042
     Christine K Wee – 028535
 2
     ACLU FOUNDATION OF ARIZONA
 3   3707 North 7th Street, Suite 235
     Phoenix, Arizona 85014
 4   Telephone: (602) 650-1854
 5   Email: vlopez@acluaz.org
     Email: cwee@acluaz.org
 6
     Joshua A. Block*
 7
     Leslie Cooper*
 8   AMERICAN CIVIL LIBERTIES UNION FOUNDATION
     125 Broad Street, Floor 18
 9   New York, New York 10004
10   Telephone: (212) 549-2650
     E-Mail: jblock@aclu.org
11   E-Mail: lcooper@aclu.org
     *Admitted pro hac vice
12

13   Wesley R. Powell*
     Matthew S. Friemuth*
14   Nicholas Reddick*
15
     WILLKIE FARR & GALLAGHER LLP
     787 Seventh Avenue
16   New York, New York 10019
     Telephone: (212) 728-8000
17   Facsimile: (212) 728-8111
18   E-Mail: wpowell@willkie.com
     E-Mail: mfriemuth@willkie.com
19   *Admitted pro hac vice
20
     Attorneys for Plaintiff Russell B. Toomey
21

22

23

24

25

26

27

28
          Case 4:19-cv-00035-RM-LAB Document 133 Filed 11/16/20 Page 2 of 9




 1
                         IN THE UNITED STATES DISTRICT COURT
 2
                              FOR THE DISTRICT OF ARIZONA
 3

 4
     RUSSELL B. TOOMEY,
 5
                                                   Case No. 4:19-cv-00035-TUC-RM
                        Plaintiff,                 (LAB)
 6

 7   v.

 8   STATE OF ARIZONA; ARIZONA                       NOTICE OF ERRATA
     BOARD OF REGENTS, D/B/A
 9   UNIVERSITY OF ARIZONA, a
10   governmental body of the State of Arizona;
     RON SHOOPMAN, in his official capacity as
11   Chair of the Arizona Board of Regents;
     LARRY PENLEY, in his official capacity as
12
     Member of the Arizona Board of Regents;
13   RAM KRISHNA, in his official capacity as
     Secretary of the Arizona Board of Regents;
14   BILL RIDENOUR, in his official capacity as
15   Treasurer of the Arizona Board of Regents;
     LYNDEL MANSON, in her official capacity
16   as Member of the Arizona Board of Regents;
     KARRIN TAYLOR ROBSON, in her official
17
     capacity as Member of the Arizona Board of
18   Regents; JAY HEILER, in his official
     capacity as Member of the Arizona Board of
19   Regents; FRED DUVAL, in his official
20   capacity as Member of the Arizona Board of
     Regents; ANDY TOBIN, in his
21   official capacity as Director of the
     Arizona Department of Administration; PAUL
22
     SHANNON, in his official capacity as Acting
23   Assistant Director of the Benefits Services
     Division of the Arizona Department of
24   Administration,
25
                       Defendants.
26

27

28
                                              1
      Case 4:19-cv-00035-RM-LAB Document 133 Filed 11/16/20 Page 3 of 9




 1          This Notice of Errata is filed with regard to a Notice of Appearance inadvertently
 2
     filed with the Court on Friday, November 13, 2020 (Doc. 132). The correct Notice of
 3
     Appearance for Victoria Lopez as counsel of record for the Plaintiff is attached as Exhibit
 4

 5   A.

 6          Dated this 16th day of November, 2020.
 7
                                       ACLU FOUNDATION OF ARIZONA
 8                                     By /s/ Victoria Lopez
                                             Victoria Lopez
 9                                           Christine K. Wee
10
                                       AMERICAN CIVIL LIBERTIES UNION
11                                     FOUNDATION
                                           Joshua A. Block*
12                                         Leslie Cooper*
13
                                       WILLKIE FARR & GALLAGHER LLP
14                                          Wesley R. Powell*
15
                                            Matthew S. Friemuth*
                                            Nicholas Reddick*
16
                                       *Admitted pro hac vice
17
                                       Attorneys for Plaintiff Russell B. Toomey
18

19

20

21

22

23

24

25

26

27

28
                                                  2
      Case 4:19-cv-00035-RM-LAB Document 133 Filed 11/16/20 Page 4 of 9




 1
                                   CERTIFICATE OF SERVICE
 2
            I hereby certify that on November 16, 2020 I electronically transmitted the attached
 3
     document to the Clerk’s office using the CM/ECF System for filing. Notice of this filing
 4
     will be sent by email to all parties by operation of the Court’s electronic filing system.
 5
                                        /s/Victoria Lopez
 6
                                           Victoria Lopez
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    3
Case 4:19-cv-00035-RM-LAB Document 133 Filed 11/16/20 Page 5 of 9




            EXHIBIT A
       Case 4:19-cv-00035-RM-LAB Document 133 Filed 11/16/20 Page 6 of 9




 1   Victoria Lopez – 330042
     Christine K Wee – 028535
 2
     ACLU FOUNDATION OF ARIZONA
 3   3707 North 7th Street, Suite 235
     Phoenix, Arizona 85014
 4   Telephone: (602) 650-1854
 5   Email: vlopez@acluaz.org
     Email: cwee@acluaz.org
 6
     Joshua A. Block*
 7
     Leslie Cooper*
 8   AMERICAN CIVIL LIBERTIES UNION FOUNDATION
     125 Broad Street, Floor 18
 9   New York, New York 10004
10   Telephone: (212) 549-2650
     E-Mail: jblock@aclu.org
11   E-Mail: lcooper@aclu.org
     *Admitted pro hac vice
12

13   Wesley R. Powell*
     Matthew S. Friemuth*
14   Nicholas Reddick*
15
     WILLKIE FARR & GALLAGHER LLP
     787 Seventh Avenue
16   New York, New York 10019
     Telephone: (212) 728-8000
17   Facsimile: (212) 728-8111
18   E-Mail: wpowell@willkie.com
     E-Mail: mfriemuth@willkie.com
19   *Admitted pro hac vice
20
     Attorneys for Plaintiff Russell B. Toomey
21

22

23

24

25

26

27

28
          Case 4:19-cv-00035-RM-LAB Document 133 Filed 11/16/20 Page 7 of 9




 1
                         IN THE UNITED STATES DISTRICT COURT
 2
                              FOR THE DISTRICT OF ARIZONA
 3

 4
     RUSSELL B. TOOMEY,
 5
                                                   Case No. 4:19-cv-00035-TUC-RM
                        Plaintiff,                 (LAB)
 6

 7   v.

 8   STATE OF ARIZONA; ARIZONA                       NOTICE OF APPEARANCE OF
     BOARD OF REGENTS, D/B/A                         ADDITIONAL COUNSEL FOR
 9   UNIVERSITY OF ARIZONA, a                        PLAINTIFF
10   governmental body of the State of Arizona;
     RON SHOOPMAN, in his official capacity as
11   Chair of the Arizona Board of Regents;
     LARRY PENLEY, in his official capacity as
12
     Member of the Arizona Board of Regents;
13   RAM KRISHNA, in his official capacity as
     Secretary of the Arizona Board of Regents;
14   BILL RIDENOUR, in his official capacity as
15   Treasurer of the Arizona Board of Regents;
     LYNDEL MANSON, in her official capacity
16   as Member of the Arizona Board of Regents;
     KARRIN TAYLOR ROBSON, in her official
17
     capacity as Member of the Arizona Board of
18   Regents; JAY HEILER, in his official
     capacity as Member of the Arizona Board of
19   Regents; FRED DUVAL, in his official
20   capacity as Member of the Arizona Board of
     Regents; ANDY TOBIN, in his
21   official capacity as Director of the
     Arizona Department of Administration; PAUL
22
     SHANNON, in his official capacity as Acting
23   Assistant Director of the Benefits Services
     Division of the Arizona Department of
24   Administration,
25
                       Defendants.
26

27

28
                                              1
      Case 4:19-cv-00035-RM-LAB Document 133 Filed 11/16/20 Page 8 of 9




 1          Pursuant to Local Rule 83.3, Victoria Lopez of the ACLU Foundation of Arizona
 2
     hereby enters her appearance as co-counsel of record for the Plaintiff.
 3
            Dated this 16th day of November, 2020.
 4

 5                                     ACLU FOUNDATION OF ARIZONA
                                       By /s/ Victoria Lopez
 6                                           Victoria Lopez
                                             Christine K. Wee
 7

 8                                     AMERICAN CIVIL LIBERTIES UNION
                                       FOUNDATION
 9                                         Joshua A. Block*
10                                         Leslie Cooper*

11                                     WILLKIE FARR & GALLAGHER LLP
                                            Wesley R. Powell*
12                                          Matthew S. Friemuth*
13                                          Nicholas Reddick*

14                                     *Admitted pro hac vice

15                                     Attorneys for Plaintiff Russell B. Toomey

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                   2
      Case 4:19-cv-00035-RM-LAB Document 133 Filed 11/16/20 Page 9 of 9




 1
                                   CERTIFICATE OF SERVICE
 2
            I hereby certify that on November 16, 2020 I electronically transmitted the attached
 3
     document to the Clerk’s office using the CM/ECF System for filing. Notice of this filing
 4
     will be sent by email to all parties by operation of the Court’s electronic filing system.
 5
                                        /s/Victoria Lopez
 6
                                           Victoria Lopez
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    3
